DETAILED ACTION
This action is in response to Application No. 17/376,131 originally filed 07/14/2021. The amendment presented on 07/07/2022 which provides amendments to claims 5 and adds new claim 21 is hereby acknowledged. Currently claims 1-5 and 7-21 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Interview Summary
Examiner contacted Applicant representative to potentially include allowable subject matter into the independent claims. No agreements could be reached.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 and 7-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Upon further search of the application, The Offices notes the prior art Yan U.S. Patent Application Publication No. 2020/0234667 A1 which teaches providing a threshold voltage between interpolation circuitry voltage levels. Thus, upon review of the prior art, The Office considers the prior art to read on the claimed invention and will be rejections will be maintained.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-5 and 7-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. U.S. Patent Application Publication No. 2011/0096054 A1 hereinafter Cho in view of Yan U.S. Patent Application Publication No. 2020/0234667 A1 hereinafter Yan.

Consider Claim 1:
	Cho discloses an electronic device comprising: (Cho, See Abstract.)
	an electronic display panel comprising a plurality of display pixels configured to display an image based at least in part on a plurality of analog voltage signals; and (Cho, [0024], “FIG. 2 is a diagram illustrating a liquid crystal display driving circuit in accordance with an embodiment of the present invention.”)
	interpolation circuitry configured to generate the plurality of analog voltage signals based at least in part on digital image data corresponding to the image, (Cho, [0025], “The liquid crystal display driving circuit 200 illustrated in FIG. 2 includes resistor string units 211 to 213 according to areas, DAC switching units 221 to 226 according to areas, interpolation amplifiers 230 and 240, and an output switch unit 250.”)
	wherein the interpolation circuitry is configured to: receive a plurality of analog reference voltages; and (Cho, [0037-0040], [0048], [0028], “Specifically, the resistor string units 211 to 213 according to areas are classified as the upper area resistor string unit 211, the intermediate area resistor string unit 212, and the lower area resistor string unit 213 according to the size of the generated reference voltage.”)
	interpolate between sets of the plurality of analog reference voltages to generate a plurality of intermediate voltages, wherein the plurality of analog voltage signals comprises the plurality of intermediate voltages. (Cho, [0027], “The resistor string units 211 to 213 according to areas are configured to output analog reference voltages at different ratios according to three areas divided based on the voltage range of the N-bit digital data.”)
	Cho however does not specific wherein interpolating between the sets of the plurality of analog reference voltages comprises performing a first level interpolation of a first set of the plurality of analog reference voltages to generate a first intermediate voltage of the plurality of intermediate voltages and performing a second level interpolation of a second set of the plurality of analog reference voltages to generate a second intermediate voltage of the plurality of intermediate voltages, wherein the first level interpolation is different from the second level interpolation. 
	Yan however teaches it was a technique known in the art to provide gamma voltage dividing circuit wherein interpolating between the sets of the plurality of analog reference voltages comprises performing a first level interpolation of a first set of the plurality of analog reference voltages to generate a first intermediate voltage of the plurality of intermediate voltages and (Yan, [0027], “The first gray-level resistor string 51 includes M first voltage dividing resistors R1. The first gray-level resistor string 51 provides M first gray-level band point voltages VBPm. Each of the first gray-level band point voltages VBPm corresponds to a first band point BPm.”)
	performing a second level interpolation of a second set of the plurality of analog reference voltages to generate a second intermediate voltage of the plurality of intermediate voltages, (Yan, [0028], “The second gray-level resistor string 52 is connected in series with the first gray-level resistor string 51. The second gray-level resistor string 52 includes N second voltage dividing resistors R2. The second gray-level resistor string 52 provides N second gray-level band point voltages VBPn. Each of the second gray-level band point voltages VBPn corresponds to a second band point BPn.”)
	wherein the first level interpolation is different from the second level interpolation. (Yan, [0030], “Specifically, all of band points in the Gamma voltage divider circuit are divided into M first band points BPm and N second band points BPn based on a first gray-level threshold band point BPth1. The M first voltage dividing resistors R1 corresponding to the M first band points BPm are adopted as the first gray-level resistor string 51. The N second voltage dividing resistors R2 corresponding to the N second band points BPn are adopted as the second gray-level resistor string 52. A gray-level voltage corresponding to the first gray-level threshold band point BPth1 is the first gray-level threshold voltage VGth1.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to provide levels of first and second interpolation as this was known technique in view of Yan and would have been used for the purpose of can optimize accuracy of low gray-level voltages and improve the display effect, and solve the problems of indistinguishable low gray levels caused by low accuracy of dividing voltages or increasing complexity and cost of the gamma voltage divider circuit caused by consumption of a large amount of resistors by resistor strings. (Yan, [0006])

Consider Claim 2:
	Cho in view of Yan disclose the electronic device of claim 1, wherein the first level interpolation comprises a low level interpolation and the second level interpolation comprises a high level interpolation. (Cho, [0030], [0028], Yan, [0026], “FIG. 5 is a schematic diagram showing a Gamma voltage divider circuit according to a first embodiment of the present invention. In the present embodiment, the Gamma voltage divider circuit includes a first gray-level resistor string 51, a second gray-level resistor string 52, and a first gray-level threshold voltage VGth1.”)

Consider Claim 3:
	Cho in view of Yan disclose the electronic device of claim 2, wherein the interpolation circuitry is configured to determine the low level interpolation based at least in part on a least significant bit of a first digital input signal of the digital image data, wherein the interpolation circuitry is configured to determine the high level interpolation based at least in part on two least significant bits of a second digital input signal of the digital image data. (Cho, [0034-0036], [0029], “The upper area resistor string unit 211 is configured to generate the highest analog reference voltage in the range of the X bits which are the upper bits. In the upper area resistor string unit 211, a plurality of resistors are disposed in a row and the analog reference voltage are generated from connection points among the resistors. The upper area resistor string unit 211 includes 2.sup.1/2X resistors. When the (1/2)X (an exponent of 2) is not an integer, the number of resistors is selected using a rounded-off integer value.”)

Consider Claim 4:
	Cho in view of Yan disclose the electronic device of claim 1, wherein the interpolation circuitry is configured to perform the first level interpolation to generate the first intermediate voltage in response to the digital image data corresponding to the first intermediate voltage being representative of a gray level less than a threshold gray level. (Cho, [0038], Yan, [0025], “A gray-level threshold band point (BPth) corresponding to the gray-level threshold voltage (VGth) of the Gamma voltage divider circuit of the present invention can be used to distinguish between large-span middle, high gray levels and low gray levels difficult to distinguish differences between corresponding voltages.”)

Consider Claim 5:
	Cho in view of Yan disclose the electronic device of claim 1, wherein a third intermediate voltage of the plurality of intermediate voltages that is less than a threshold voltage is interpolated by the first level interpolation, wherein a fourth intermediate voltage of the plurality of intermediate voltages that is greater than the threshold voltage is interpolated by the second level interpolation, wherein the threshold voltage is set such that a first interpolation error of the third intermediate voltage has a higher probability to cause a perceivable artifact on the electronic display panel than a second interpolation error of the fourth intermediate voltage. (Yan, [0025], [0029], “The first gray-level threshold voltage VGth1 is inputted to a common terminal (i e, a first gray-level threshold band point BPth1) of the second gray-level resistor string 52 and the first gray-level resistor string 51. The first gray-level threshold voltage VGth1 is greater than all of the second gray-level band point voltages VBPn and is smaller than all of the first gray-level band point voltages VBPm. The top end of the first gray-level resistor string 51 corresponds to a highest gray-level band point voltage VGDD. Correspondingly, the bottom end of the second gray-level resistor string 52 corresponds to a lowest gray-level band point voltage VGSS. VGDD and VGSS are set as two independent voltages.”)

Consider Claim 7:
	Cho in view of Yan disclose the electronic device of claim 1, wherein the interpolation circuitry comprises: low level interpolation circuitry configured to perform the first level interpolation; and high level interpolation circuitry different from the low level interpolation circuitry and configured to perform the second level interpolation. (Yan, [0030], “Specifically, all of band points in the Gamma voltage divider circuit are divided into M first band points BPm and N second band points BPn based on a first gray-level threshold band point BPth1. The M first voltage dividing resistors R1 corresponding to the M first band points BPm are adopted as the first gray-level resistor string 51. The N second voltage dividing resistors R2 corresponding to the N second band points BPn are adopted as the second gray-level resistor string 52. A gray-level voltage corresponding to the first gray-level threshold band point BPth1 is the first gray-level threshold voltage VGth1.”)

Consider Claim 8:
	Cho in view of Yan disclose the electronic device of claim 1, wherein the interpolation circuitry comprises a differential pair amplifier. (Cho, [0042], “The interpolation amplifier 230 includes a positive buffer (not shown) for driving the positive reference voltage and a negative buffer (not shown) for driving the negative reference voltage.”)

Consider Claim 9:
	Cho in view of Yan disclose the electronic device of claim 1, comprising a gamma bus generator configured to generate the analog reference voltages. (Cho, [0032], “The DAC switching units 221 to 223 according to areas are configured to receive the N-bit digital data, select (Y+1) analog voltages from the analog reference voltages, which are received from the resistor string units 211 to 213 according to areas, based on the upper X bits, output the (Y+1) analog voltages, and output the (Y+1) analog voltages of different combinations based on the lower Y bits.”)

Consider Claim 10:
	Cho in view of Yan disclose the electronic device of claim 1, wherein the second set of the plurality of analog reference voltages consists of two different analog reference voltages, wherein the interpolation circuitry is configured to interpolate the second set of the plurality of analog reference voltages to generate a third intermediate voltage of the plurality of intermediate voltages. (Cho, [0034], [0041], Yan, [0031], [0029], “The first gray-level threshold voltage VGth1 is inputted to a common terminal (i e, a first gray-level threshold band point BPth1) of the second gray-level resistor string 52 and the first gray-level resistor string 51. The first gray-level threshold voltage VGth1 is greater than all of the second gray-level band point voltages VBPn and is smaller than all of the first gray-level band point voltages VBPm. The top end of the first gray-level resistor string 51 corresponds to a highest gray-level band point voltage VGDD. Correspondingly, the bottom end of the second gray-level resistor string 52 corresponds to a lowest gray-level band point voltage VGSS. VGDD and VGSS are set as two independent voltages.”)

Consider Claim 11:
	Cho disclose a method comprising: (Cho, See Abstract.)
	receiving, via interpolation circuitry, a plurality of analog reference voltages; (Cho, [0025], “The liquid crystal display driving circuit 200 illustrated in FIG. 2 includes resistor string units 211 to 213 according to areas, DAC switching units 221 to 226 according to areas, interpolation amplifiers 230 and 240, and an output switch unit 250.”)
	receiving, via the interpolation circuitry, a first digital input signal representative of a first gray level of a discrete gamut of gray levels and a second digital input signal representative of a second gray level of the discrete gamut of gray levels; (Cho, [0045], [0026], “Referring to FIG. 3, inputted N-bit digital data (N bit input) includes upper X bits and lower Y bits (X and Y is an integer which is equal to or more than 0). For example, when the N-bit digital data (N bit input) is 10 bits and the upper X bits are 7 bits, the lower Y bits are 3 bits.”)
	performing, via the interpolation circuitry, a first level interpolation between a first set of the plurality of analog reference voltages to generate a first intermediate voltage based at least in part on the first digital input signal. (Cho, [0030], “The intermediate area resistor string unit 212 is configured to generate analog reference voltages of an intermediate range, except for the highest reference voltage and the lowest reference voltage, in the range of the X bits which are the upper bits. In the intermediate area resistor string unit 212, a plurality of resistors are disposed in a row and the analog reference voltage are generated from connection points among the resistors. The intermediate area resistor string unit 212 includes 2.sup.X resistors.”)
	Cho however does not appear to specify performing, via the interpolation circuitry, a second level interpolation between a second set of the plurality of analog reference voltages to generate a second intermediate voltage based at least in part on the second digital input signal; and outputting, via the interpolation circuitry, the first intermediate voltage and the second intermediate voltage.
level interpolation is different from the second level interpolation. 
	Yan however teaches it was a technique known in the art to provide gamma voltage dividing circuit performing, via the interpolation circuitry, a first level interpolation between a first set of the plurality of analog reference voltages to generate a first intermediate voltage based at least in part on the first digital input signal; (Yan, [0027], “The first gray-level resistor string 51 includes M first voltage dividing resistors R1. The first gray-level resistor string 51 provides M first gray-level band point voltages VBPm. Each of the first gray-level band point voltages VBPm corresponds to a first band point BPm.”)
	via the interpolation circuitry, a second level interpolation between a second set of the plurality of analog reference voltages to generate a second intermediate voltage based at least in part on the second digital input signal; and outputting, (Yan, [0028], “The second gray-level resistor string 52 is connected in series with the first gray-level resistor string 51. The second gray-level resistor string 52 includes N second voltage dividing resistors R2. The second gray-level resistor string 52 provides N second gray-level band point voltages VBPn. Each of the second gray-level band point voltages VBPn corresponds to a second band point BPn.”)
	via the interpolation circuitry, the first intermediate voltage and the second intermediate voltage. (Yan, [0030], “Specifically, all of band points in the Gamma voltage divider circuit are divided into M first band points BPm and N second band points BPn based on a first gray-level threshold band point BPth1. The M first voltage dividing resistors R1 corresponding to the M first band points BPm are adopted as the first gray-level resistor string 51. The N second voltage dividing resistors R2 corresponding to the N second band points BPn are adopted as the second gray-level resistor string 52. A gray-level voltage corresponding to the first gray-level threshold band point BPth1 is the first gray-level threshold voltage VGth1.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to provide levels of first and second interpolation as this was known technique in view of Yan and would have been used for the purpose of can optimize accuracy of low gray-level voltages and improve the display effect, and solve the problems of indistinguishable low gray levels caused by low accuracy of dividing voltages or increasing complexity and cost of the gamma voltage divider circuit caused by consumption of a large amount of resistors by resistor strings. (Yan, [0006])

Consider Claim 12:
	Cho in view of Yan disclose the method of claim 11, wherein performing the first level interpolation to generate the first intermediate voltage comprises performing interpolation between a first analog reference voltage of the first set of the plurality of analog reference voltages and a second analog reference voltage of the first set of the plurality of analog reference voltages, wherein the first analog reference voltage corresponds to a third gray level of the discrete gamut of gray levels and the second analog reference voltage corresponds to a fourth gray level of the discrete gamut of gray levels, wherein the first gray level is immediately proximate to both the third gray level and the fourth gray level. (Yan, [0030], “Specifically, all of band points in the Gamma voltage divider circuit are divided into M first band points BPm and N second band points BPn based on a first gray-level threshold band point BPth1. The M first voltage dividing resistors R1 corresponding to the M first band points BPm are adopted as the first gray-level resistor string 51. The N second voltage dividing resistors R2 corresponding to the N second band points BPn are adopted as the second gray-level resistor string 52. A gray-level voltage corresponding to the first gray-level threshold band point BPth1 is the first gray-level threshold voltage VGth1.”)

Consider Claim 13:
	Cho in view of Yan disclose the method of claim 11, wherein performing the second level interpolation to generate the second intermediate voltage comprises performing interpolation between a first analog reference voltage of the second set of the plurality of analog reference voltages and a second analog reference voltage of the second set of the plurality of analog reference voltages, wherein the first analog reference voltage corresponds to a third gray level of the discrete gamut of gray levels and the second analog reference voltage corresponds to a fourth gray level of the discrete gamut of gray levels, wherein the second gray level is between the third gray level and the fourth gray level and the second gray level is not immediately proximate to both the third gray level and the fourth gray level. (Yan, [0031], [0029], “The first gray-level threshold voltage VGth1 is inputted to a common terminal (i e, a first gray-level threshold band point BPth1) of the second gray-level resistor string 52 and the first gray-level resistor string 51. The first gray-level threshold voltage VGth1 is greater than all of the second gray-level band point voltages VBPn and is smaller than all of the first gray-level band point voltages VBPm. The top end of the first gray-level resistor string 51 corresponds to a highest gray-level band point voltage VGDD. Correspondingly, the bottom end of the second gray-level resistor string 52 corresponds to a lowest gray-level band point voltage VGSS. VGDD and VGSS are set as two independent voltages.”)

Consider Claim 14:
	Cho in view of Yan disclose the method of claim 11, wherein the interpolation circuitry is configured to perform the first level interpolation to generate the first intermediate voltage in response to the first gray level being less than a threshold gray level. (Yan, [0025], Cho, [0027], “The resistor string units 211 to 213 according to areas are configured to output analog reference voltages at different ratios according to three areas divided based on the voltage range of the N-bit digital data.”)

Consider Claim 15:
	Cho in view of Yan disclose the method of claim 11, comprising selecting the first set of the plurality of analog reference voltages to perform the first level interpolation based at least in part on the first digital input signal. (Cho, [0030], [0036], “The lower area DAC switching unit 223 is controlled by the N-bit digital input data (N bit input) to receive the reference voltages outputted from the lower area resistor string unit 213, selects (Y+1) reference voltages, and transmits (Y+1) output signals to the interpolation amplifier 230. The (Y+1) output signals have the same voltage level. For example, when Y=2, the lower area DAC switching unit 223 outputs (V1, V1 and V1).”)

Consider Claim 16:
	Cho in view of Yan disclose the method of claim 11, comprising determining whether to pass through an analog reference voltage of the first set of the plurality of analog reference voltages or perform the first level interpolation based at least in part on a least significant bit of the first digital input signal. (Cho, [0078], “That is, FIG. 5 illustrates the case where digital data is 8 bits, upper bits are 6 bits and lower bits are 2 bits, and the output signal of the intermediate area DAC switching unit 222 according to data of Y2 and Y1 (the lower bits).”)

Consider Claim 17:
	Cho discloses an interpolation circuitry comprising: (Cho, See Abstract.)
	low level interpolation circuitry configured to perform low level interpolation between a first plurality of sets of two analog reference voltages to generate a first plurality of intermediate voltages, (Cho, [0030], “The intermediate area resistor string unit 212 is configured to generate analog reference voltages of an intermediate range, except for the highest reference voltage and the lowest reference voltage, in the range of the X bits which are the upper bits. In the intermediate area resistor string unit 212, a plurality of resistors are disposed in a row and the analog reference voltage are generated from connection points among the resistors. The intermediate area resistor string unit 212 includes 2.sup.X resistors.”)
	wherein the low level interpolation circuitry is configured to only generate one intermediate voltage per set of two analog reference voltages; and high level interpolation circuitry configured to perform high level interpolation. (Cho, [0029], “The upper area resistor string unit 211 is configured to generate the highest analog reference voltage in the range of the X bits which are the upper bits. In the upper area resistor string unit 211, a plurality of resistors are disposed in a row and the analog reference voltage are generated from connection points among the resistors. The upper area resistor string unit 211 includes 2.sup.1/2X resistors. When the (1/2)X (an exponent of 2) is not an integer, the number of resistors is selected using a rounded-off integer value.”)
	Yan however teaches it was a technique known in the art to provide gamma voltage dividing circuit performing, wherein the low level interpolation circuitry is configured to only generate one intermediate voltage per set of two analog reference voltages; and (Yan, [0029], “The first gray-level threshold voltage VGth1 is inputted to a common terminal (i e, a first gray-level threshold band point BPth1) of the second gray-level resistor string 52 and the first gray-level resistor string 51. The first gray-level threshold voltage VGth1 is greater than all of the second gray-level band point voltages VBPn and is smaller than all of the first gray-level band point voltages VBPm. The top end of the first gray-level resistor string 51 corresponds to a highest gray-level band point voltage VGDD. Correspondingly, the bottom end of the second gray-level resistor string 52 corresponds to a lowest gray-level band point voltage VGSS. VGDD and VGSS are set as two independent voltages.”)
	high level interpolation circuitry configured to perform high level interpolation, relative to the low level interpolation, between a second plurality of sets of two analog reference voltages to generate a second plurality of intermediate voltages, wherein the high level interpolation circuitry is configured to generate at least two intermediate voltages per set of two analog reference voltages. (Yan, [0029], “The first gray-level threshold voltage VGth1 is inputted to a common terminal (i e, a first gray-level threshold band point BPth1) of the second gray-level resistor string 52 and the first gray-level resistor string 51. The first gray-level threshold voltage VGth1 is greater than all of the second gray-level band point voltages VBPn and is smaller than all of the first gray-level band point voltages VBPm. The top end of the first gray-level resistor string 51 corresponds to a highest gray-level band point voltage VGDD. Correspondingly, the bottom end of the second gray-level resistor string 52 corresponds to a lowest gray-level band point voltage VGSS. VGDD and VGSS are set as two independent voltages.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to provide levels of first and second interpolation as this was known technique in view of Yan and would have been used for the purpose of can optimize accuracy of low gray-level voltages and improve the display effect, and solve the problems of indistinguishable low gray levels caused by low accuracy of dividing voltages or increasing complexity and cost of the gamma voltage divider circuit caused by consumption of a large amount of resistors by resistor strings. (Yan, [0006])

Consider Claim 18:
	Cho in view of Yan disclose the interpolation circuitry of claim 17, wherein the low level interpolation circuitry comprises at least a portion of the high level interpolation circuitry in a low level interpolation mode. (Cho, [0025], “The liquid crystal display driving circuit 200 illustrated in FIG. 2 includes resistor string units 211 to 213 according to areas, DAC switching units 221 to 226 according to areas, interpolation amplifiers 230 and 240, and an output switch unit 250.”)

Consider Claim 19:
	Cho in view of Yan disclose the interpolation circuitry of claim 17, wherein the low level interpolation circuitry, the high level interpolation circuitry, or both comprise a source amplifier configured to provide analog voltage levels to a plurality of display pixels of an electronic display. (Cho, [0030], “The intermediate area resistor string unit 212 is configured to generate analog reference voltages of an intermediate range, except for the highest reference voltage and the lowest reference voltage, in the range of the X bits which are the upper bits. In the intermediate area resistor string unit 212, a plurality of resistors are disposed in a row and the analog reference voltage are generated from connection points among the resistors. The intermediate area resistor string unit 212 includes 2.sup.X resistors.”)

Consider Claim 20:
	Cho in view of Yan disclose the interpolation circuitry of claim 17, wherein the first plurality of intermediate voltages are less than a threshold voltage, and the second plurality of intermediate voltages are greater than the threshold voltage. (Yan, [0030], [0024], “A Gamma voltage divider circuit provided in the present invention includes: at least two gray-level resistor strings connected in series, each of the gray-level resistor strings including a plurality of voltage dividing resistors for providing a plurality of gray-level band point voltages, each of the gray-level band point voltages corresponding to a band point; and at least a gray-level threshold voltage, inputted to a common terminal of two adjacent gray-level resistor strings, wherein the gray-level threshold voltage is greater than all of the gray-level band point voltages of one of the two adjacent gray-level resistor strings and is smaller than all of the gray-level band point voltages of the other one of the two adjacent gray-level resistor strings.”)

Consider Claim 21:
	Cho in view of Yan disclose the electronic device of claim 1, wherein the first set of the plurality of analog reference voltages comprises a first analog reference voltage, of the plurality of analog reference voltages, associated with a first gray level and a second analog reference voltage, of the plurality of analog reference voltages, associated with a second gray level, wherein the first intermediate voltage is associated with a third gray level between and immediately adjacent to the first gray level and the second gray level. (Yan, [0031], “In the present embodiment, the first gray-level threshold band point BPth1 is used to distinguish between large-span middle and high gray levels and low gray levels difficult to distinguish differences between corresponding voltages. The first gray-level threshold voltage VGth1 is required to input to a middle between band points of the middle and high gray levels and band points of the low gray levels. That is, before low gray-level band point voltages are set, it has to determine a gray-level threshold voltage corresponding to the gray-level threshold band point. Then, the gray-level band point voltage is inputted to a common terminal of two adjacent voltage dividing resistor strings. At the low gray levels, a sufficient amount of voltage dividing resistors are provided to have sufficient fine gray-level voltages such that displayed gray levels are all distinguishable.”)

Conclusion
	The prior art made of record and not relied upon however still considered pertinent to applicant's disclosure is cited in PTO-892.  Prior art cited in PTO-892 reads upon the applicants claims in part or in whole and/or gives a general reference to the knowledge and skill of those ordinarily skilled in the art before the effective filing date of invention. Applicant, when responding to this Office action, should consider not only the cited references applied in the rejection but also any additional references made of record prior to amending the claims.
	In the response to this Office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, Applicant should clearly indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist The Office in compact prosecution of this application. Applicant Representatives are reminded of CFR 1.4(d)(2)(ii) which states “A patent practitioner (§ 1.32(a)(1) ), signing pursuant to §§ 1.33(b)(1)  or 1.33(b)(2), must supply his/her registration number either as part of the S-signature, or immediately below or adjacent to the S-signature. The number (#) character may be used only as part of the S-signature when appearing before a practitioner’s registration number; otherwise the number character may not be used in an S-signature.” When an unsigned or improperly signed amendment is received the amendment will be listed in the contents of the application file, but not entered. The examiner will notify applicant of the status of the application, advising him or her to furnish a duplicate amendment properly signed or to ratify the amendment already filed. In an application not under final rejection, applicant should be given a two month time period in which to ratify the previously filed amendment (37 CFR 1.135(c) ).
	The Office action has cited particular columns, line numbers, or paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim(s), other passages and figures may apply as well. Applicant, in preparing the responses, should fully consider each of the cited references in its entirety as potentially teaching all or part of the claimed invention and not only the cited portions, as well as any context of the passage disclosed by The Office.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J JANSEN II whose telephone number is (571)272-5604.  The examiner can normally be reached on Monday-Friday 8am-4pm EST. Please Note: The Examiner is a full time hotelling examiner outside of the 50 mile radius and is not available for in-person interviews.
Examiner interviews are available via telephone, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael J Jansen II/           Primary Examiner, Art Unit 2626